
	
		I
		112th CONGRESS
		1st Session
		H. R. 2555
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Turner (for
			 himself, Mr. Carnahan,
			 Mr. Langevin,
			 Ms. Richardson,
			 Mr. Tonko,
			 Mr. Bishop of Utah,
			 Mrs. Christensen,
			 Mr. Holt, Mr. Blumenauer, Mr.
			 Cohen, Mr. Loebsack,
			 Mr. McGovern,
			 Mr. Capuano, and
			 Mr. Cicilline) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  incentives for the rehabilitation of older buildings, including owner-occupied
		  residences.
	
	
		1.Short titleThis Act may be cited as the
			 Historic Homeownership Revitalization Act of
			 2011.
		2.Historic
			 homeownership rehabilitation credit
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Historic
				homeownership rehabilitation credit
						(a)General
				ruleIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 20 percent of the qualified rehabilitation expenditures made by the
				taxpayer with respect to a qualified historic home.
						(b)Dollar
				limitationThe credit allowed
				by subsection (a) with respect to any residence of a taxpayer shall not exceed
				$60,000 ($30,000 in the case of a married individual filing a separate
				return).
						(c)Qualified
				rehabilitation expenditureFor purposes of this section—
							(1)In
				generalThe term qualified rehabilitation
				expenditure means any amount properly chargeable to capital
				account—
								(A)in connection with
				the certified rehabilitation of a qualified historic home, and
								(B)for property for
				which depreciation would be allowable under section 168 if the qualified
				historic home were used in a trade or business.
								(2)Certain
				expenditures not included
								(A)ExteriorSuch
				term shall not include any expenditure in connection with the rehabilitation of
				a building unless at least 5 percent of the total expenditures made in the
				rehabilitation process are allocable to the rehabilitation of the exterior of
				such building.
								(B)Other rules to
				applyRules similar to the rules of clauses (ii) and (iii) of
				section 47(c)(2)(B) shall apply.
								(3)Mixed use or
				multifamily buildingIf only a portion of a building is used as
				the principal residence of the taxpayer, only qualified rehabilitation
				expenditures which are properly allocable to such portion shall be taken into
				account under this section.
							(d)Certified
				rehabilitationFor purposes
				of this section—
							(1)In
				generalThe term certified rehabilitation has the
				meaning given such term by section 47(c)(2)(C).
							(2)Approved State
				programThe term
				certified rehabilitation includes a certification made
				by—
								(A)a State Historic
				Preservation Officer who administers a State Historic Preservation Program
				approved by the Secretary of the Interior pursuant to section 101(b)(1) of the
				National Historic Preservation Act, or
								(B)a local
				government, certified pursuant to section 101(c)(1) of the National Historic
				Preservation Act and authorized by a State Historic Preservation Officer, or
				the Secretary of the Interior where there is no approved State program, subject
				to such terms and conditions as may be specified by the Secretary of the
				Interior for the rehabilitation of buildings within the jurisdiction of such
				officer (or local government) for purposes of this section.
								(e)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				historic homeThe term qualified historic home means
				a certified historic structure—
								(A)which has been
				substantially rehabilitated, and
								(B)which (or any
				portion of which)—
									(i)is
				owned by the taxpayer, and
									(ii)is used (or will,
				within a reasonable period, be used) by such taxpayer as his principal
				residence.
									(2)Substantially
				rehabilitatedThe term substantially rehabilitated
				has the meaning given such term by section 47(c)(1)(C).
							(3)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(4)Certified
				historic structure
								(A)In
				generalThe term certified historic structure means
				any building (and its structural components) which—
									(i)is
				listed in the National Register, or
									(ii)is located in a
				registered historic district (as defined in section 47(c)(3)(B)) and is
				certified by the Secretary of the Interior as being of historic significance to
				the district.
									(5)Rehabilitation
				not complete before certificationA rehabilitation shall not be
				treated as complete before the date of the certification referred to in
				subsection (d).
							(6)Tenant-stockholder
				in cooperative housing corporationIf the taxpayer holds stock as
				a tenant-stockholder (as defined in section 216) in a cooperative housing
				corporation (as defined in such section), such stockholder shall be treated as
				owning the house or apartment which the taxpayer is entitled to occupy as such
				stockholder.
							(7)Allocation of
				expenditures relating to exterior of building containing cooperative or
				condominium unitsThe percentage of the total expenditures made
				in the rehabilitation of a building containing cooperative or condominium
				residential units allocated to the rehabilitation of the exterior of the
				building shall be attributed proportionately to each cooperative or condominium
				residential unit in such building for which a credit under this section is
				claimed.
							(8)Carryback and
				carryforward of credit unused by reason of limitation based on tax
				liability
								(A)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the applicable tax limit for such taxable year, such
				excess shall be a carryback to the preceding taxable year and a carryforward to
				each of the 3 succeeding taxable years and, subject to the limitations of
				subparagraph (B), shall be added to the credit allowable by subsection (a) for
				such preceding or succeeding taxable year, as the case may be.
								(B)Amount carried
				to each yearRules similar to the rules of section 39(a)(2) shall
				apply for purposes of this paragraph.
								(C)LimitationThe amount of the unused credit which may
				be taken into account under subparagraph (A) for any taxable year shall not
				exceed the amount (if any) by which the applicable tax limit for such taxable
				year exceeds the sum of—
									(i)the credit allowable under subsection (a)
				for such taxable year determined without regard to this paragraph, and
									(ii)the amounts
				which, by reason of this paragraph, are carried to such taxable year and are
				attributable to taxable years before the unused credit year.
									(D)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means—
									(i)in the case of a taxable year to which
				section 26(a)(2) applies, the limitation imposed by section 26(a)(2) for the
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), and
									(ii)in the case of a taxable year to which
				section 26(a)(2) does not apply, the limitation imposed by section 26(a)(1) for
				the taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section and sections 24, 25A(i), 25B, 25D, 30, 30B,
				30D).
									(9)Credit may be
				assignedThe amount of
				qualified rehabilitation expenditures which would (but for this paragraph) be
				taken into account under subsection (a) for any taxable year by any person
				(hereafter in this paragraph referred to as the initial
				taxpayer)—
								(A)may be taken into
				account by any other person to whom such expenditures are assigned by the
				initial taxpayer, and
								(B)shall not be taken
				to account by initial taxpayer.
								Any person
				to whom such expenditures are assigned under subparagraph (A) shall be treated
				for purposes of this title as the taxpayer with respect to such
				expenditures.(f)When
				expenditures taken into accountIn the case of a building other
				than a building to which subsection (g) applies, qualified rehabilitation
				expenditures shall be treated for purposes of this section as made—
							(1)on the date the
				rehabilitation is completed, or
							(2)to the extent
				provided by the Secretary by regulation, when such expenditures are properly
				chargeable to capital account.
							Regulations under paragraph (2)
				shall include a rule similar to the rule under section 50(a)(2) (relating to
				recapture if property ceases to qualify for progress expenditures).(g)Allowance of
				credit for purchase of rehabilitated historic home
							(1)In
				generalIn the case of a qualified purchased historic home, the
				taxpayer shall be treated as having made (on the date of purchase) the
				expenditures made by the seller of such home. For purposes of the preceding
				sentence, expenditures made by the seller shall be deemed to be qualified
				rehabilitation expenditures if such expenditures, if made by the purchaser,
				would be qualified rehabilitation expenditures.
							(2)Qualified
				purchased historic homeFor purposes of this subsection, the term
				qualified purchased historic home means any substantially
				rehabilitated certified historic structure purchased by the taxpayer if—
								(A)the taxpayer is
				the first purchaser of such structure after the date rehabilitation is
				completed, and the purchase occurs within 5 years after such date,
								(B)the structure (or
				a portion thereof) will, within a reasonable period, be the principal residence
				of the taxpayer,
								(C)no credit was
				allowed to the seller under this section or section 47 with respect to such
				rehabilitation, and
								(D)the taxpayer is
				furnished with such information as the Secretary determines is necessary to
				determine the credit under this subsection.
								(h)Recapture
							(1)In
				generalIf, before the end of the 5-year period beginning on the
				date on which the rehabilitation of the building is completed (or, if
				subsection (g) applies, the date of purchase of such building by the
				taxpayer)—
								(A)the taxpayer
				disposes of such taxpayer’s interest in such building, or
								(B)such building
				ceases to be used as the principal residence of the taxpayer or ceases to be a
				certified historic structure, the taxpayer’s tax imposed by this chapter for
				the taxable year in which such disposition or cessation occurs shall be
				increased by the recapture percentage of the credit allowed under this section
				for all prior taxable years with respect to such rehabilitation.
								(2)Recapture
				percentageFor purposes of paragraph (1), the recapture
				percentage shall be determined in accordance with the table under section
				50(a)(1)(B), deeming such table to be amended—
								(A)by striking
				If the property ceases to be investment credit property within—
				and inserting If the disposition or cessation occurs within—,
				and
								(B)in clause (i) by
				striking One full year after placed in service and inserting
				One full year after the taxpayer becomes entitled to the
				credit.
								(3)Transfer between
				spouses or incident to divorceIn the case of any transfer
				described in subsection (a) of section 1041 (relating to transfers between
				spouses or incident to divorce)—
								(A)the foregoing
				provisions of this subsection shall not apply, and
								(B)the same tax
				treatment under this subsection with respect to the transferred property shall
				apply to the transferee as would have applied to the transferor.
								(i)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property (including
				any purchase under subsection (g)), the increase in the basis of such property
				which would (but for this subsection) result from such expenditure shall be
				reduced by the amount of the credit so allowed.
						(j)Processing
				feesAny State may impose a fee for the processing of
				applications for the certification of any rehabilitation under this section
				provided that the amount of such fee is used only to defray expenses associated
				with the processing of such applications.
						(k)Denial of double
				benefitNo credit shall be allowed under this section for any
				amount for which credit is allowed under section 47.
						(l)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				the purposes of this section, including regulations where less than all of a
				building is used as a principal residence and where more than 1 taxpayer use
				the same dwelling unit as their principal
				residence.
						
			(b)Conforming
			 amendments
				(1)(A)Subparagraph (C) of
			 section 25(e)(1) of such Code is amended by inserting 25E, after
			 sections 25D,.
					(B)Subparagraph (A) of section 25D(2) of
			 such Code is amended by inserting and section 25E after
			 (other than this section.
					(C)Paragraph (1) of section 1400C(d) of
			 such Code is amended by striking section 25D and inserting
			 sections 25D and 25E.
					(2)(A)Clause (ii) of section
			 25(e)(1)(C) of such Code is amended by inserting 25E, after
			 25D,.
					(B)Paragraph (2) of section 1400C of such
			 Code is amended by inserting 25E, after
			 25D,.
					(3)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 item:
					
						(38)to the extent
				provided in section 25E(i).
						
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					Sec. 25E. Historic homeownership
				rehabilitation credit..
				
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of
			 enactment of this Act.
			3.Expansion of
			 incentives for building rehabilitation
			(a)Increase in
			 rehabilitation credit for buildings in high cost areasParagraph
			 (2) of subsection 47(c) of such Code (defining qualified rehabilitation
			 expenditures) is amended by adding at the end the following new
			 subparagraph:
				
					(E)Increase in
				credit for buildings in high cost areasIn the case of any qualified rehabilitated
				building which is residential rental property (as defined in paragraph (2)(D))
				located in a qualified census tract or difficult development area which is
				designated for purposes of section 42(d)(5)(C), the qualified rehabilitation
				expenditures taken into account under this section shall be 130 percent of such
				expenditures determined without regard to this
				subparagraph.
					.
			(b)Rehabilitation
			 credit may be transferred
				(1)In
			 generalSubsection (b) of section 47 of such Code (relating to
			 when expenditures taken into account) is amended by adding at the end the
			 following new paragraph:
					
						(3)Credit may be
				assignedThe amount of qualified rehabilitation expenditures with
				respect to property described in subsection (c)(1)(A)(iv)(II) which would (but
				for this paragraph) be taken into account under subsection (a) for any taxable
				year by any person (hereafter in this paragraph referred to as the
				initial taxpayer)—
							(A)may be taken into
				account by any other person to whom such expenditures are assigned by the
				initial taxpayer, and
							(B)shall not be taken
				to account by initial taxpayer.
							Any person
				to whom such expenditures are assigned under subparagraph (A) shall be treated
				for purposes of this title as the taxpayer with respect to such
				expenditures..
				(2)Conforming
			 amendmentThe heading for such subsection (b) is amended by
			 inserting ; eligibility
			 for credit may be assigned after
			 account.
				(c)Applicability to
			 buildings held for sale
				(1)In
			 general
					(A)Clause (iv) of
			 section 47(c)(1)(A) of such Code is amended to read as follows:
						
							(iv)depreciation (or amortization in lieu of
				depreciation)—
								(I)is allowable with
				respect to such building, or
								(II)in the case of a
				residential property, would be allowable with respect to such building but for
				the building being held for
				sale.
								.
					(B)Paragraph (2) of
			 section 47(c) of such Code is amended by adding at the end the following new
			 subparagraph:
						
							(E)Special rule for
				certain property held for saleFor purposes of this paragraph, in the case
				of a qualified rehabilitated building described in paragraph (1)(A)(iv)(II),
				such building shall be treated as owned by the taxpayer as rental property with
				respect to which the straight line depreciation method is used over a recovery
				period determined under subsection (c) or (g) of section
				168.
							.
					(2)Conforming
			 amendmentParagraph (4) of section 50(a) of such Code is amended
			 by striking or at the end of subparagraph (A), but striking the
			 period at the end of subparagraph (B) and inserting , or, and by
			 inserting after subparagraph (B) the following new subparagraph:
					
						(C)property described in section
				47(c)(1)(A)(iv)(II) that has not otherwise ceased to be investment
				property.
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to rehabilitations the physical work on
			 which begins after the date of enactment of this Act.
			
